1                                                                  JS-6
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10
                                     )
11   SHANNON NEWBY,                  ) Case No. CV 18-2272-DMG (SSx)
                                     )
12                      Plaintiff,   )
                                     ) JUDGMENT
13            v.                     )
                                     )
14   PUNCH TV STUDIOS, INC.,         )
                                     )
15                      Defendant.   )
                                     )
16                                   )
                                     )
17                                   )
18
19
20
21
22
23
24
25
26
27
28



                                     -1-
1          On December 10, 2018, the Court granted Plaintiff Shannon Newby’s Motion to
2    Enforce Settlement Agreement.
3          Accordingly, IT IS ORDERED, ADJUDGED, AND DECREED that Judgment is
4    entered in favor of Plaintiff Shannon Newby and against Defendant Punch TV Studios,
5    Inc. in the amount of $18,000. Post-judgment interest on that award shall accrue as
6    specified in 28 U.S.C. section 1961.      Further, Plaintiff shall recover an award of
7    attorneys’ fees in the amount of $1,237.50. The Court retains jurisdiction over this
8    matter for the purposes of enforcing this Judgment.
9
10   IT IS SO ORDERED.
11
12   DATED: December 10, 2018
13                                                            DOLLY M. GEE
14                                                    UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
